Jenkins, B. J.
In this action upon a promissory note covering the purchase price of fertilizer, the defendant at the trial admitted the execution of the note. The record shows that all the evidence offered to sustain his plea was excluded. There are no exceptions to such exclusion, and the motion for a new trial is limited to the general grounds and an exception to the direction of a verdict for the plaintiff. The verdict being demanded and no question of law arising, the court properly overruled the motion for a new trial.

Judgment affirmed.


Stephens and Bell, JJ., concur.